  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

VANESSA HARMON,             )
                            )
         Plaintiff,         )
                            )
     v.                     ) CAUSE NO: 1:21-cv-2143
                            )
SMC CORPORATION OF AMERICA, )
                            )
         Defendant.         )


                      COMPLAINT AND DEMAND FOR JURY TRIAL

       1.      Plaintiff, Vanessa Harmon, brings this action against Defendant, SMC Corporation

of America, for unlawfully violating her rights protected by Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. § 2000e et seq. (hereinafter “Title VII”), the Age Discrimination in

Employment Act of 1967 (“ADEA”), 29 U.S.C. §621, et seq., and Indiana Law.

                                             PARTIES

       2.      At all times relevant to this action, Harmon resided within the Southern District of

Indiana.

       3.      Defendant SMC Corporation of America (“SMC”) is a corporation which has its

corporate headquarters in and does business within the Southern District of Indiana.



                                  JURISDICTION AND VENUE

       4.      This Court has jurisdiction over the subject matter of this complaint pursuant to 28

U.S.C. § 1331; 42 U.S.C. § 2000e-5(f)(3), 29 U.S.C. §626, and 28 U.S.C. § 1367.
  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 2 of 6 PageID #: 2




       5.      Harmon was an “employee” as that term is defined by the Title VII, 42 U.S.C. §

2000e(f), and the ADEA, 29 U.S.C. §630(b).

       6.      Defendant is an “employer” as that term is defined by Title VII, 42 U.S.C. § 2000e(b)

and the ADEA, 29 U.S.C. §630(b).

       7.      Harmon exhausted her administrative remedies by filing a charge numbered

470-2020-04075 with the U.S. Equal Employment Opportunity Commission against Defendant, and

receiving the appropriate notice of suit rights. Harmon files the instant matter within ninety (90)

days of receipt of said notice.

       8.      All of the events, transactions, and occurrences pertinent to this lawsuit have

occurred within the geographical environs of the Southern District of Indiana and all parties are

located therein. Therefore, venue is proper in this Court pursuant to 28 U.S.C. § 1391.

                                      FACTUAL ALLEGATIONS

       9.      In December 2013, Defendant SMC hired Plaintiff, Vanessa K. Harmon, female, as a

strategic business analyst for projects.

       10.     More recently, Plaintiff served as Sale Academy Coordinator, and at the end of her

employment was earning $59,500 plus bonus and benefits.

       11.     Harmon’s work performance met or exceeded the Defendant’s legitimate

expectations at all relevant times.

       12.     On or about April 5, 2018, Strategic Business Analyst Bruce Nguyen, a 25 year old

Vietnamese national, asked Plaintiff if she would marry him, so that Bruce could remain in the

United States, as his visa was expiring.




                                                  2
  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 3 of 6 PageID #: 3




       13.     Defendant’s then Director of Sales, Donny Nguyen then called Harmon into his

office and told Harmon that it would mean a great deal if she would marry Bruce.

       14.     In November 2018 Bruce again asked Plaintiff to marry him, and told Plaintiff that

Donny Nguyen, President Kelley Stacy and Director of HR Ryan Goergen forced him to do so. All

three were outside the conference room where Plaintiff and Bruce were meeting. Plaintiff told

Bruce that she was afraid she would be fired if she didn’t marry him, but refused as she was not

comfortable with the arrangement.

       15.   On August 12, 2020 Defendant’s HR Director Ryan Goergen and HR Analyst Carlie

Jordan met with Harmon and told her that her position was being eliminated. They offered her an

inside sales support position paying $41,500.

       16.     Male and/or significantly younger who support inside sales earn at least $50,000.

       17.     At the time Defendant terminated her, Harmon was 42 years old.

       18.     Harmon asked Goergen and Jordan if she could obtain a lateral transfer to one of two

open IT positions for which she qualified. Defendant refused to consider Harmon for the open

positions.

       19.     Defendant had Harmon train Vanessa Knecht, age 24, to do video editing. After she

was terminated, Knecht absorbed Harmon’s video editing duties.

       20.     Sales supervisors absorbed Harmon’s other duties, including Kyle Higgens, male.

       21.     Entering into a marriage to evade immigration penalties is a crime for which Harmon

could have been criminally liable. 8 U.S.C. § 1325.

       22.    Defendant has treated similarly-situated male and/or younger employees, and/or

employees who did not refuse to perform unlawful behavior more favorably.


                                                 3
  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 4 of 6 PageID #: 4




          23.   Harmon has been harmed by Defendant’s unlawful actions, including but not limited

to, financial loss, embarrassment, humiliation, and emotional distress.


                                       LEGAL ALLEGATIONS
                                      Count I: Sex Discrimination

          24.   Plaintiff hereby incorporates paragraphs one (1) through twenty-three (23) of her

Complaint.

          25.   Defendant took adverse employment actions against Plaintiff because of her national

origin.

          26.   Similarly-situated male individuals have been treated more favorably by Defendant

and have not been subject to the same adverse employment actions as Plaintiff.

          27.   Defendant's unlawful actions were intentional, willful, and done in reckless disregard

of Plaintiff's rights as protected by Title VII.


                                     Count II: Age Discrimination

          28.   Harmon incorporates paragraphs one (1) through twenty-seven (27) of her Complaint

herein.

          29.   Defendant intentionally and willfully discriminated against Harmon because of her

age.

          30.   Similarly-situated younger employees have been treated more favorably than

Harmon.

          31.   The reasons put forth by Defendant for terminating Harmon are pretextual.




                                                   4
  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 5 of 6 PageID #: 5




                                     Count III: McClanahan Action

          32.    Harmon hereby incorporates paragraphs one (1) through thirty-one (31) of this

Complaint, as if the same were set forth at length herein.

          33.    The behavior that Defendants wanted Harmon to engage in is in violation of law.

          34.    Defendant terminated Harmon in retaliation for her refusal to engage in behavior that

was in violation of law and that would have subjected her to criminal and/or civil penalties.

          35.    As a result of Defendants’ unlawful actions, Harmon has suffered damages.

                                         REQUESTED RELIEF

          WHEREFORE, Plaintiff, Vanessa K. Harmon, respectfully requests that this Court enter

judgment in her favor and provide her the following relief:

          1.     Reinstatement to her prior position, salary, seniority, and benefits, or pay front pay in

lieu of reinstatement;

          2.     Enjoin Defendants from future violations of Title VII and the ADEA;

          3.     All lost wages, benefits, compensation, and monetary loss suffered as a result of

Defendants’ unlawful actions;

          4.     Compensatory, consequential, and punitive damages;

          5.     Liquidated damages for intentional violations of the ADEA;

          6.     All attorneys’ fees, litigation expenses, and costs incurred as a result of bringing this

action;

          7.     Pre- and post-judgment interest on all sums recoverable; and

          8.     All other legal and/or equitable relief to which she is entitled.




                                                     5
  Case 1:21-cv-02143-JPH-TAB Document 1 Filed 07/30/21 Page 6 of 6 PageID #: 6




                                                    Respectfully submitted,



                                                    John H. Haskin (7576-49)
                                                    Paul A. Logan (17661-02)
                                                    JOHN H. HASKIN & ASSOCIATES
                                                    255 North Alabama Street, 2nd Floor
                                                    Indianapolis, IN 46204
                                                    Telephone:     (317) 955-9500
                                                    Facsimile:     (317) 955-2570
                                                    E-Mail:        jhaskin@jhaskinlaw.com
                                                    E-Mail:        plogan@jhaskinlaw.com
                                                    Attorneys for Plaintiff




                                DEMAND FOR JURY TRIAL

       Comes now the Plaintiff, Vanessa K. Harmon, by counsel, and demands a trial by jury on all

issues deemed so triable.

                                                    Respectfully submitted,



                                                    John H. Haskin (7576-49)
                                                    Paul A. Logan (17661-02)
                                                    JOHN H. HASKIN & ASSOCIATES
                                                    255 North Alabama Street, 2nd Floor
                                                    Indianapolis, IN 46204
                                                    Telephone:     (317) 955-9500
                                                    Facsimile:     (317) 955-2570
                                                    E-Mail:        jhaskin@jhaskinlaw.com
                                                    E-Mail:        plogan@jhaskinlaw.com
                                                    Attorneys for Plaintiff




                                                6
